148.	 I am happy to have this opportunity to speak in this Assembly as Minister for Foreign Affairs and Co-operation of my country, and I would immediately wish to associate the delegation of Chad, which I have the honor to head, with the tributes which previous speakers have paid to the President on the occasion of his election to the presidency of the thirtieth session of the General Assembly. I am convinced that thanks to his diplomatic and statesmanlike qualities, which are unanimously recognized in Europe and in the United Nations, our work will certainly be successful in spite of the problems facing the international community. The delegation of Chad takes particular pleasure in the fact that in this year of the thirtieth anniversary of the United Nations the presidency of our Assembly falls to a statesman whose country will never forget the sufferings of the last war. We are convinced, too, that he will make it his primary duty to remind us constantly of the will of those leaders who sought at any cost to prevent a renewal of the same tragedy by creating the system of the United Nations, which has now become one of the strongest bulwarks of men against barbarism.
149.	I should also like on this occasion to congratulate the outgoing President, Mr. Bouteflika, the
! Foreign Minister of the People's Democratic Republic of Algeria, who is the pride of the whole of Africa and the third world and who, in the midst of political tensions and the divergent interests of influence brokering, conducted the twenty-ninth regular session and the seventh special session of our General Assembly with such brilliance, tact and success. I should like to pay a warm tribute to him and, through him, to his country, Algeria, with which Chad enjoys excellent relations.
150.	My warmest congratulations go also to Mr. Kurt Waldheim, our Secretary-General, who ceaselessly works, with discretion but very effectively, for international peace and security.
151.	Permit me, on behalf of the High Military Council of the Provisional Government of Chad, to welcome our three brother countries just admitted to membership in the United Nations: the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe and the People's Republic of Mozambique. My delegation is delighted at this overwhelming victory over the colonialist forces in Africa.
152.	Chad comes to this thirtieth session of the General Assembly with a new image. The wind of liberty and justice which has blown through Chad has swept away the unpopular regime in power prior to 13 April 1975.
'153. I must recall what I have already had occasion to say in different international forums. Some still remember the political situation which prevailed in Chad before the military coup d'etat. The country was plunged in benighted obscurantism; national unity was being completely eroded because of the armed rebellion, the policy of social injustice, and the fact that the most elementary democratic liberties were being trampled under foot; the financial situation was catastrophic because of the squandering of public funds; the national economy was in full recession, and the army had been humiliated. Poverty, ignorance, unemployment, waste, peculation and corruption had become the rule in a country in ruins.
154.	It was because of this tragic situation that a group of officers of the armed forces, swayed by patriotism and heeding the will of the nation of Chad, determined to overthrow on 13 April a regime which was no longer in keeping with the legitimate aspirations of the people, and henceforth to guide the destiny of the nation of Chad towards a better future.
155.	Thus, the High Military Council, supreme organ of the State, and the Provisional Government of Chad determined to carry out a coherent program of action. Within the country the authorities restored the liberties of the citizens of Chad, including freedom of expression, freedom of opinion and freedom of worship. The lay State of Chad recognizes and guarantees liberty of belief and worship for all. There is no established State religion. Moreover, Chad respects the fundamental Charter of Human Rights, and will therefore thus respect the lawful rights and aspirations of all citizens of Chad, inside and outside the country, both exiles and those who took part in the rebellion. In due course a national constituent assembly will be elected on the basis of universal suffrage, in order to draft a constitution.
156.	In the economic and social field, when the army took power, the country was on the edge of the 
precipice. After 15 years of independence, the economy bequeathed to us by the colonialists had remained stagnant, if it was not actually deteriorating. No coherent policy in this field was undertaken by the former regime in order to effect any real improvement in the country's situation.
157.	In the face of that situation, the High Military Council and the Provisional Government undertook in their program of action a series of measures affecting all sectors with a view to improving gradually the level of the national economy.
158.	Chad intends to diversify foreign participation in its economic development. That is why we are against any allegiance to a foreign bloc, but we want to have good relations with all those who are ready to maintain good relations with us.
159.	With reference to my country's foreign relations, I should like to state solemnly from this rostrum, on behalf of the High Military Council and the Provisional Government of Chad, that we unreservedly support the United Nations and the Organization of African Unity [OAU], and we shall pursue a policy of non-alignment and a completely free foreign policy.
160.	My country respects all the agreements that have been duly entered into in the past and reserves its right to denounce and revise certain agreements that are not in keeping with the aspirations of the people of Chad, who has suffered so much injustice.
161.	That, very briefly, is the program of action of the. High Military Council and the Provisional Government of Chad, on whose behalf I appeal to friendly and fraternal countries to strengthen active co-operation and enlightened solidarity among States.
162.	The delegation of Chad, which I had the honor of heading during the course of the seventh special session of the General Assembly on development and international co-operation, followed the debates which then took place. Again, unreservedly, we support the very correct priorities of the third world. The satisfactory results for all, both for the countries lacking in capital equipment and the developed countries, in the matter of the establishment of a new international economic order must not be allowed to suffer the fate of previous decisions. At all costs the United Nations, which is the only authentic universal organ of cohesion, must give practical effect to its resolutions, because everyone in this Assembly is aware that order and discipline alone can safeguard peace and the prosperity of the world which is so uncertain today. Until such a line of conduct is adopted by the States Members of our Organization, the consequences which will flow from the current world economic disorder will be immeasurable.
163.	The developed countries, which are responsible for the climate of disorder, can no longer shirk their responsibility. They must bring to bear effective remedies for the present crisis so as rapidly to bring about a world economic balance that will be beneficial to the whole of mankind.
164.	In any case, the ball is right now in the court of the rich, and the third world is waiting to see what they will do.
165.	Chad has always supported and will continue to support the fundamental principles of the Charter of the United Nations: the maintenance of international peace and security, sovereign equality of all Members, the right of peoples to self-determination, international co-operation among Members, non-interference in the internal affairs of States, and respect for territorial integrity.
166.	We take this opportunity to reiterate our unswerving loyalty to these unchanging principles.
167.	However, ever since the signing of the Charter in 1945, our world has undergone tremendous political, social and economic changes; science and technology have made great progress in the interests of mankind, and the process of decolonization continues to gain ground in considerable portions of the globe and liberates some of our brothers who are still under the colonial yoke.
168.	The United Nations has always had to confront often difficult and delicate situations especially when it came to having the principles of the Charter respected. However, today the international community numbers 141 Members whereas only 51 countries took part in drafting the Charter in the particular circumstances obtaining immediately after the Second World War.
169.	We cannot fail to observe, furthermore, a steady deterioration in friendly relations among the States Members of the Organization. This deterioration is rooted in the policy of hegemony, imperialism, expansionism, colonialism, racism, zionism and apartheid. The United Nations is the only body competent to confront problems of this importance. Now, it is generally agreed that the Organization is ineffective in the sense that many of its important resolutions have not been implemented or carried out. In the view of my delegation, this failure is due, not only to the lack of political will on the part of Member States to respect the provisions of the Charter, but also and above all to certain machinery and anachronistic practices deriving from these provisions which have completely paralyzed our Organization. A case in point is the right of veto enjoyed by certain Powers.
170.	Furthermore, my delegation also believes that the Charter should reflect more faithfully than ever the actual image of our Organization. Let us not be afraid of the desire to change because this is just a part of the normal process of the steady development of our world. The revision of the Charter is part of the logic of events.
171.	With regard to the difficulties which our Organization faces concerning the respect due to the fundamental principles of the Charter, I have to denounce the actions of a great Power, a permanent member of the Security Council, in Chad's internal affairs. I refer to France, which, in its attempts to free a French citizen held hostage by certain citizens of Chad following her imprudent action and deliberate obstinacy, has lavished war material on outlaws in my country. My delegation feels that, with regard to a purely internal matter of Chad, this great Power, which we respect and for which Chad has made so many sacrifices in the course of history to save, namely France, is, we believe, infringing the sovereignty and territorial integrity of Chad. We therefore denounce France's attitude before international public opinion.
172.	A former colonial country still suffering atrociously from the consequences of foreign domination, Chad has been a Member of the United Nations since 1960 and a founding member of the OAU, organizations to whose principles and objectives it has never ceased to demonstrate its whole-hearted support, as 1 stressed previously. The unconditional support that we give to the struggle of the peoples still under colonial domination, the struggle against apartheid and Zionism, constitutes one of the fundamental planks of the program of action of the High Military Council and the Provisional Government of Chad.
173.	Therefore, my delegation can only express its satisfaction at the progress recently achieved in the process of decolonization. We do, however, deplore the slow tempo of the process in certain parts of the world and the wrongful exercise of the veto to block this process in others.
174.	We should also like to recall the fact that these erroneous doctrines, the denial of universal justice, human rights and fundamental freedoms, contain within themselves the germs of potential dangers to peace, not only for Africa, but also for the world at large.
175.	My delegation is gratified at the accession to independence of former Portuguese colonial Territories, and most recently of all the accession to independence of Papua New Guinea.
176.	However, we are very much distressed at the serious deterioration of the situation in Angola, where violent fratricidal fighting has been taking place. That poor country, which for so long has been waging an arduous struggle at the cost of indescribable suffering and sacrifices to free itself from foreign domination, should not, any more than those who have just traveled the same road before it, have to be preoccupied right now with anything but the rehabilitation of its national heritage.
177.	Although at one time we expressed admiration for the attitude of the Portuguese authorities with regard to decolonization, we are puzzled by and skeptical about its inability to implement the Alvor Agreement [see Al10040]. Indeed, how can we fail to be alarmed when we learn that, on the pretext of ensuring protection for workers in accordance with the recently concluded agreements between Pretoria and Lisbon, and of protecting a pumping station vital for cattle raising in Ovamboland, South Africa is intervening directly in the conflict by sending troops to the southern part of Angola?
178.	Mindful of the unfair maneuvering and the malevolent designs of the imperialists to challenge constantly the independence, sovereignty and territorial integrity of the countries they have been forced to leave, we would exhort our brothers in Angola, who are, in any case, well aware of this, not to allow themselves to be taken in by this play to divide them, or to be persuaded to announce the political tendency of their regime before the actual proclamation of independence on 11 November.
179.	Similarly, although we concede that for purely humanitarian reasons the United Nations might organize an air lift to supply food and medicine to Angola, we cannot support the idea of sending troops there, since Portugal, the Administering Authority, must assume its full responsibilities itself.
180.	The desire of Africans to find a peaceful settlement to the problems of Zimbabwe requires no further demonstration. It is only the intransigence, obstinacy and refusal of the illegal racist minority regime of Ian Smith which is creating obstacles. So if the people of Zimbabwe do not rapidly succeed in achieving their legitimate aspirations by means of a just and peaceful solution, the only alternative open to Africans will be armed struggle. They will be able and willing to make the necessary sacrifices for that. Mounting pressures and the intensification of the nationalist guerrilla war seem to be the only language which Ian Smith and his clique understand. Be that as it may, majority rule is the only formula acceptable to my Government in the case of Rhodesia.
181.	On the question of South Africa, the most serious problem is that of apartheid and racial discrimination, which the Vorster Government continues to practice, in defiance of human rights and of the principles of the United Nations Charter. Indeed, all the resolutions adopted by the United Nations, its various organs and specialized agencies condemning apartheid have remained dead letters for the Vorster regime, which recently claimed that "there is not a single State in the world that would agree to change its domestic policy as a result of any request made by third-party States. , . . South Africa is no more willing to do that than France would be."
182.	The international community as a whole must no longer hesitate ruthlessly to ostracize the South African State in its present form. The South African Government must abandon its hateful policy, begin discussions with the South African liberation movements, free the imprisoned leaders, including Nelson Mandela, lift the restrictions on the liberty of others, and cease its so-called bantustan policy.
183.	We also believe that the belated announcements of the alleged cessation of the sale of arms, including the "Crotale" missiles, to the South African Government are nothing but a decoy, because those who made them have already armed the protagonists of apartheid to the teeth and have given them the technological means to manufacture their own weapons. It is also clear that the cessation of these sales will be selective. Moreover, at the very time when such pronouncements are being made with the cynical idea of misleading Africans, Mr. Vorster's friends are sending one trade mission after another to Pretoria, while the published statistics make shamelessly clear the scale of their trade transactions with South Africa that increase the power of the racist regime which they profess to condemn. Just as apartheid and Zionism are to be denounced and condemned, so is' the criminal behavior of those countries.
184.	The whole of Africa rejoiced at the proclamation, on 6 July last, of the sovereign independence of the people of the Comoros following the clear referendum of 22 December 1974. As we might have expected, this verdict of the people of the Comoros did not please either the colonial Power, which was compelled to leave the Territory, nor the querulous expatriates, who are still behaving like conquerors there and imagining that they will prevail. 
185.	We have no intention of getting involved in problems affecting the stability of the Comoros Government that face the indigenous people of that country, whose aspirations to self-determination and independence we firmly support. But we condemn any outside intervention that may imperil the national sovereignty and territorial integrity of the archipelago, inasmuch as its component islands Mayotte, Moheli, Anjouan and Grande-Comore have, ever since 1912, clearly shared a common administrative and legal regime. There is no reason why, once they become independent, they should become powerless.
186.	One of our immediate concerns is the Middle East question. My delegation remains convinced that respect for the usurped rights of the Palestinians is the indispensable element for the establishment of a just and lasting peace in the area.
187.	In South-East Asia the valiant people of Viet Nam, in the course of their long and arduous struggle for the independence of their country, have won a historic victory. My delegation would like to pay a warm tribute to the heroism of the Vietnamese people. We are still convinced that the simultaneous entry into the United Nations, as full Members, of the Governments of the Republic of South Viet Nam and the Democratic Republic of Viet Nam will confirm the principle of the universality of our Organization, and we shall support any initiative along these lines.
188.	My delegation hails the presence in our Assembly of the authentic representatives of the Cambodian people, whose victory, won at the price of an incalculable struggle against the aggressor and for the defense and safeguarding of dignity, liberty, justice and peace, is a victory for the whole of the third world. We take particular pleasure in this because the Government of Chad was one of the first to recognize and support the Government of National Union of Cambodia under Prince Norodom Sihanouk. My delegation has always striven here for the restoration of that Government's legitimate rights in the United Nations,
189.	We also support the struggle of the people of Laos to build an independent, neutral, united and prosperous country.
190.	With regard to the question of Korea, I should like to repeat the position of my Government: we should like to see united the two fraternal Korean peoples, which are divided today. In this regard, I appeal to the Governments in Seoul and Pyongyang to continue their reunification efforts on the basis of the joint communique of 4 July 1972.2
191.	That is why we welcome the inclusion in the agenda of the item concerning the creation of favorable conditions for converting the armistice into a durable peace in Korea and accelerating the independent and peaceful reunification of Korea [item U9\.
192.	The situation in the Mediterranean, where Cyprus has been the victim of foreign aggression, remains a matter of concern. My delegation would therefore like to appeal to the parties to the conflict to see to it that their efforts lead to the rapid restoration of peace and unity in this island. We call on the international community to apply immediately the relevant resolutions of the United Nations, particularly General Assembly resolution 3212 (XXIX) and Security Council resolutions 365 (1974) and 367 (1975).
193.	Peace and security in the world are in danger because of the accumulation and perfecting of the weapons of destruction, in which the developed countries have been engaged for years now. This tension would be eased, if not eliminated, if the astronomical sums of money squandered in the arms race could be used to abolish poverty in the world.
194.	The question of disarmament, the proliferation of weapons and nuclear tests has long been a matter of concern to us, but still no satisfactory solution has been found. It would seem that difficulties stem from the fact that some people are making a taboo of this business which nobody can breach. However, we should not like to minimize the efforts made so far and which continue to be made in order to achieve a global solution.
195.	But when we think of the disasters which precisely led the world to create the United Nations, we are inclined to believe that in the final analysis the proper place to deal with the substantive question of disarmament, proliferation of weapons and nuclear tests can be only within the framework of a world conference where those who possess most destructive weapons just as those who do not great and small  can freely express their opinions, because if a world conflagration were to occur, the effects of thermonuclear weapons, for example, would not be felt simply by those who produce them but in some degree by the whole of mankind.
196.	If we look back at what our Organization has done in the 30 years of its existence and at the changes which have occurred in the world over that period we see that the conscience of the world is developing. This is because the peoples are fighting for dignity, freedom and peace in a word, for a more fraternal and more equitable order. Nevertheless, there are causes that must be removed as soon as possible. I am referring to the threats of war and their corollaries such as the arms race and the uncontrolled traffic in war material; the accepted and even supported violations of human rights through the heinous doctrines of apartheid and zionism; the persistence of shameful colonialism; the doctrine that "might makes right" in the distribution of wealth. We would do well to dwell on past conflicts with their indescribable horrors and their unprecedented toll of suffering. We must bend all our efforts to the building of a better world in which love for one's neighbor and international co-operation on a footing of total equality will be our only way of life.
